Citation Nr: 0717969	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for a service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased initial rating for a service-
connected thoracic spine disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980 and from March 1985 to February 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In February 1993, RO received the veteran's claim of 
entitlement to service connection for a back disability.  The 
June 1994 rating decision granted service connection for 
"recurrent back pain with scoliosis, history of hip-leg 
involvement" and assigned a 10 percent disability rating.  
The veteran perfected an appeal as to the assigned rating.

The Board denied entitlement to a disability rating in excess 
of 10 percent for the veteran's back disability in a 
September 1996 decision, which the veteran duly appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 1998, the Court vacated that portion of the 
Board's September 1996 decision which denied an increased 
rating based on a Joint Motion for Partial Remand (the Joint 
Motion) filed by counsel for the veteran and the Secretary of 
Veterans Affairs.

Pursuant to the Joint Motion, as adopted by the Court, the 
Board remanded the case to the RO in September 1998.  The 
Board again denied the veteran's claim in a June 2000 
decision.  Again, this matter was appealed by the veteran, 
and the Court again vacated the Board's decision and remanded 
the matter pursuant to a November 2000 Joint Motion.

In October 2001, the Board denied an increased evaluation 
prior to July 3, 2001 and granted a 20 percent evaluation 
thereafter.  The veteran appealed that decision.  
In May 2002, the Court for the third time granted a Joint 
Motion to vacate the Board's decision to the extent that 
higher evaluations had not been assigned for the noted 
periods.  The Board in turn remanded the matter to the RO in 
June 2003.  Subsequently, in December 2003, the RO granted a 
separate 10 percent evaluation for "thoracic back pain."

A March 2005 Board decision denied a rating in excess of 10 
percent for the lumbar spine disability prior to September 
13, 1999; increased the disability rating for the lumbar 
spine disability from 10 to 20 percent for the period from 
September 13, 1999 to July 2, 2001; denied a rating in excess 
of 20 percent for lumbar spine disability for the period from 
July 3, 2001 to August 3, 2003; and increased the disability 
rating for lumbar spine disability to 40 percent for the 
period beginning August 4, 2003.  The same decision also 
denied a rating in excess of 10 percent for the thoracic 
spine disability.

The veteran appealed to the Court for a fourth time.  That 
tribunal issued an Order in March 2006 (again based on a 
Joint Motion) which vacated the Board's March 2006 decision 
to the extent that it denied ratings higher than those 
mentioned above, and remanded the case back to the Board.  
Thereafter, in August 2006, the Board again remanded the case 
to ensure compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and to afford 
the veteran an additional VA orthopedic examination.  After 
the development requested by the Board was accomplished, the 
RO again denied the veteran higher ratings for his back 
disabilities in a January 2007 supplemental statement of the 
case (SSOC).  The case is now once again before the Board.


FINDINGS OF FACT

1.  For the period from February 4, 1993 to September 12, 
1999 the veteran's service-connected lumbar spine disability 
was manifested by no more than mild limitation of motion and 
demonstrable deformity of the L1 vertebra.

2.  For the period from September 13, 1999 to August 3, 2003 
the veteran's service-connected lumbar spine disability was 
manifested by no more than moderate limitation of motion and 
demonstrable deformity of the L1 vertebra.

3.  Beginning August 4, 2003, the veteran's service-connected 
lumbar spine disability is manifested by at most severe 
limitation of motion and demonstrable deformity of the L1 
vertebra; ankylosis has not been clinically identified.

4.  The evidence does not show that the veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

5.  The veteran's service-connected thoracic spine disability 
is manifested by pain and limitation of motion together with 
demonstrable deformity of several thoracic vertebrae; 
ankylosis has not been clinically identified.

6.  The evidence does not show that the veteran's service-
connected thoracic spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent for a lumbar spine disability have been met for the 
period beginning August 4, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5285, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for an increased disability rating of 30 
percent for a lumbar spine disability have been met for the 
period from September 13, 1999 to August 3, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5285, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006); Fenderson v. West, 12 Vet. 
App. 119 (1999).

3.  The criteria for an increased disability rating of 20 
percent for a lumbar spine disability have been met for the 
period from February 4, 1993 to September 12, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5285, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006); Fenderson v. West, 12 Vet. 
App. 119 (1999).

4.  The criteria for an increased disability rating of 20 
percent for a thoracic spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5285, 5291 and 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006); Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher disability ratings for his service-
connected lumbar and thoracic spine disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

Initial comment

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a "critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [observing that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  Given the lengthy procedural history of 
this case, and the Court's stated objectives, the Board 
believes that if any concerns, aside from those already 
raised, exist, such would have been previously raised before 
the Board or the Court.

Stegall concerns

In August 2006, the Board remanded the case to ensure VCAA 
compliance and to afford the veteran an additional VA 
orthopedic examination.  The agency of original jurisdiction 
has complied with the directives of the remand.  As will be 
discussed below, a VCAA letter was sent to the veteran in 
September 2006 and a physical examination of the veteran was 
completed in December 2006.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance].

The VCAA

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2003 and September 2006 which 
were specifically intended to address the requirements of the 
VCAA.  The June 2003 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  The September 2006 letter was even more 
specific, advising the veteran that the "[n]ature and 
symptoms of the condition;" the "[s]everity and duration of 
the symptoms;" and the "[i]mpact of the condition and 
symptoms on employment" would be considered in determining a 
disability rating.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  The September 2006 letter 
also advised the veteran that "[i]f you have any information 
or evidence that you have not previously told us about or 
given to us, and that information or evidence concerns the 
level of disability or when it began, please tell us or give 
us that evidence as soon as possible."  The Board believes 
that these requests substantially comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were initially adjudicated by 
the RO in June 1994, over six years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2003 and September 2006 VCAA letters.  
His claims were then readjudicated in the January 2007 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  The Board 
also hastens to add that the veteran in this case is 
represented by an attorney who is clearly familiar with the 
case, as evidenced through his pleadings to the Court.  There 
is little doubt after even a cursory reading of these 
documents that the attorney and the veteran have actual 
knowledge of the evidence and argument need to substantiate 
the claim.  See generally Dalton v. Nicholson, No. 04-1196 
(U.S. Vet. App. Feb. 16, 2007) [holding that claimant was not 
prejudiced by RO's failure to provide VCAA notice where the 
claimant, through counsel, demonstrated actual knowledge of 
the information and evidence necessary to substantiate his 
claim].  

The Board further observes that the most recent Joint Motion 
made no reference to any VCAA notice compliance problem.  Nor 
has the veteran's attorney raised any concerns with respect 
to VCAA notice.  The Board is therefore confident that if the 
Court had any comments concerning VCAA notice, such would 
have surfaced in the prior Court Order so that any 
deficiencies could be corrected.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service-connected for 
disabilities of the lumbar and thoracic spines.  Moreover, as 
explained above, the veteran has already been provided notice 
of element (4), degree of disability, by the June 2003 and 
September 2006 VCAA letters.  The September 2006 letter also 
advised the veteran of the evidence needed to substantiate 
the earliest possible effective date for any potential 
increase the Board might assign, thereby providing notice of 
element (5).  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
various private and VA treatment records, the report of a 
September 1999 VA Social Work Survey, and the reports of 
multiple VA examinations.  The veteran and his attorney have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and regulations apply to both issues on 
appeal.  Additional regulations will be set forth in the 
Board's discussion of each claim.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Fenderson considerations

The veteran filed his initial service connection claim for a 
back disability in February 1993.  The instant appeal arises 
out of that claim.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

1.  Entitlement to an increased initial rating for a service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.

After the Board's March 2005 decision, the veteran was in 
receipt of a 10 percent rating for the lumbar spine 
disability from the effective date of service connection, 
February 4, 1993, to September 12, 1999; a 20 percent rating 
y from September 13, 1999 to August 3, 2003; and a 40 percent 
rating for lumbar spine disability beginning August 4, 2003.  
Subsequent action by the Court and the agency of original 
jurisdiction has not changed those assigned ratings.  

Relevant law and regulations

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected lumbar 
spine disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 20002); 
38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997).



(i.) The former schedular criteria

Diagnostic Codes 5003 and 5010 specify that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis with X-ray evidence of 
involvement of a major joint, with a 20 percent rating 
assigned for arthritis involving two major joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.]  See 38 C.F.R. 
§ 4.45(f) (2006).]

Under former Diagnostic Code 5285 [vertebra, fracture of, 
residuals], a 60 percent evaluation is assigned for residuals 
of vertebral fracture without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  
A 100 percent evaluation is assigned for residuals of 
vertebral fracture with cord involvement, a bedridden state, 
or where the veteran requires long leg braces.  In other 
cases, the disability is rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  38 C.F.R. 4.71a, 
Diagnostic Code 5285 (2002).

Under former Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar], a 40 percent disability rating was 
warranted for severe limitation of motion of the lumbar 
spine, a 20 percent evaluation was assigned for moderate 
limitation of motion, and a 10 percent rating was assigned 
for slight limitation motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Former Diagnostic Code 5293 [intervertebral disc syndrome], 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  Moderate 
symptoms, with recurring attacks, called for a 20 percent 
rating, while mild symptoms called for a 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Former Diagnostic Code 5295 provided a maximum 40 percent 
evaluation for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  A 20 percent rating was warranted 
under former Diagnostic Code 5295 for lumbosacral strain with 
muscle spasm on extreme forward bending or with unilateral 
loss of lateral spine motion in the standing position.  
A 10 percent rating was assigned for characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Former Diagnostic Code 5285, concerning demonstrable 
deformity of a vertebral body, has not been carried over into 
the current schedular criteria.

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected lumbar spine disability, 
which is currently evaluated as 40 percent disabling.  He 
specifically contends that this condition is manifested by 
near constant pain, marked functional loss after repeated 
bending and lifting, and a greatly restricted range of 
motion.  In essence, he seeks a higher rating back to the 
date of service connection.  

As explained in the procedural history set forth in the 
Introduction, this case has been the subject of not less than 
four Joint Remands.  The most recent of these indicated that 
the Board did not adequately explain the potential 
applicability of various diagnostic codes, particularly 
Diagnostic Codes 5010, 5285, and 5293.  With respect to 
Diagnostic Code 5293, the March 2006 Joint Motion 
specifically requested that the Board consider whether a 
separate rating for neurological impairment was appropriate.  
See also 38 C.F.R. § 4.25.  The applicability of each of the 
aforementioned diagnostic codes, as well as the matter of a 
separate rating for neurological impairment, will be 
discussed in the Board's analysis below.  

The Board's discussion will also address the matter of 
whether an increased rating is warranted under the Court's 
decision in DeLuca.  The Board most recently remanded the 
claim in August 2006 for an additional VA examination which 
more thoroughly addressed the DeLuca factors.  Such 
examination was completed in December 2006, and it will be 
discussed in greater detail below.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

(i.) The former schedular criteria

As will be discussed in greater detail below, the veteran's 
lumbar spine disability is primarily manifested by pain and 
limitation of motion.  Such symptomatology warrants 
evaluation under former Diagnostic Code 5292 [spine, 
limitation of motion of, lumbar], as that code specifically 
dealt with limitation of lumbar motion.  The Board also 
believes that given the veteran's diagnosis of lumbar spine 
degenerative disc disease and his complaints of radicular 
pain and numbness in the lower extremities, evaluation under 
former Diagnostic Code 5293, which specifically dealt with 
intervertebral disc syndrome, is warranted.  

Given the veteran's diagnosis of lumbar spine arthritis, 
Diagnostic Code 5010, which deals specifically with traumatic 
arthritis, is also applicable.  The March 2006 Joint Motion 
specifically requested that the Board consider this 
diagnostic code.  As will be discussed in greater detail 
below, however, Diagnostic Code 5010 instructs that traumatic 
arthritis be rated as degenerative arthritis under Diagnostic 
Code 5003, which in turn directs that such be rated under the 
appropriate diagnostic code for limitation of motion of the 
specific joint involved - in this case former Diagnostic Code 
5292, outlined above.  Thus, for practical purposes, the 
application of Diagnostic Code 5010 is meaningless.  

The medical records associated with the claims file, 
particularly the veteran's service medical records, have at 
times characterized his lumbar spine disability as "lumbar 
strain."  Such is congruent with former Diagnostic Code 5295 
which outlines rating criteria for lumbosacral strain.  The 
Board will therefore address that diagnostic code in its 
assignment of a schedular rating.

The Joint Motion also directed that the Board consider 
whether former Diagnostic Code 5285 [vertebra, fracture of, 
residuals] is for application.  Pursuant to former Diagnostic 
Code 5285, an additional 10 percent rating is warranted for 
"demonstrable deformity of vertebral body" (in addition to 
the rating assigned for limited motion or muscle spasm).  The 
Joint Motion specifically pointed out that an April 2000 MRI 
identified "old appearing wedge deformities of the T12 and 
L1 vertebral bodies" and that "a July 2001 private doctor's 
statement noted a 'wedge deformity and compression 
fracture.'"  While not specifically holding that Diagnostic 
Code 5285 is applicable, the Joint Motion instructed the 
Board to consider this diagnostic code in light of the April 
2000 MRI findings and the reference to spinal fracture in the 
July 2001 private doctor's statement.

Diagnostic Code 5285 on its face contemplates the existence 
of vertebral fracture residuals.  The record in this case, 
however, does not reveal the presence of a vertebral fracture 
either presently or shortly following the veteran's initial 
in-service back injury.  While service medical records 
routinely note the presence of degenerative arthritis and 
lumbar/thoracic strain, the same records are silent for any 
mention of vertebral fracture.  Moreover, while multiple X-
rays and MRI studies have been conducted over the years, none 
have suggested the presence of a fracture.  Indeed, each of 
these studies has either noted only minimal degenerative 
changes or been within normal limits.  Vertebral fracture or 
its residuals has not been mentioned.

The only competent medical evidence in the record suggesting 
the presence of vertebral fracture is the July 2001 private 
physician statement referenced in the March 2006 Joint 
Motion.  In that statement, Dr. J.H.J, the veteran's private 
orthopedist, noted that the veteran told him that "he had X-
rays in 1994 that showed a . . . compression fracture."  
Treatment records from the same physician dated in March 2000 
reflect similar reports on the part of the veteran.  These 
reports, however, are inaccurate and of little probative 
value.  As noted above, none of the extensive medical imaging 
studies undertaken since the veteran's initial in-service 
back injury have identified the presence of a vertebral 
fracture.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[noting that the fact that the veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion].  In any event, despite the veteran's 
reports of a vertebral fracture to Dr. J.H.J., that physician 
concluded that there was "no evidence of fracture or 
destructive process."  Such conclusion was only reached 
after Dr. J.H.J. conducted a physical examination of the 
veteran and reviewed the relevant imaging studies.  

The absence of vertebral fracture, however, does not 
foreclose the application of Diagnostic Code 5285.  The 
regulations specifically provide that when an unlisted 
condition is encountered, it is permissible in certain 
circumstances to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  Such is the case 
here.  The Board is essentially faced with a condition not 
specifically provided for in the rating schedule, namely 
spinal deformity which appears to have been caused by the 
arthritic process as opposed to vertebral fracture.  In such 
circumstances, rating by analogy is appropriate.  The only 
diagnostic code which accounts for spinal deformity is 
Diagnostic Code 5285 which, as noted above, allows for the 
assignment of an additional 10 percent for each spinal 
segment where demonstrable deformity of the vertebral body is 
present.  The Board therefore believes that the veteran's 
spinal deformity can be properly rated by analogy using 
former Diagnostic Code 5285.  

Accordingly, the Board will evaluate the veteran's lumbar 
spine disability using former Diagnostic Codes 5010, 5285, 
5292, 5293, and 5295.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2006).

As explained above, the veteran's service-connected lumbar 
spine disability is also consistent with intervertebral disc 
syndrome, so both the current Formula for Rating 
Intervertebral Disc Syndrome (Diagnostic Code 5243) and the 
General Rating Formula for Diseases and Injuries of the Spine 
are for application.

Schedular rating

(i.) The former schedular criteria

The veteran is already receiving the 40 percent maximum 
rating allowed for lumbosacral strain under former Diagnostic 
Code 5295 and for limitation of lumbar spine motion under 
former Diagnostic Code 5292.  Accordingly, those diagnostic 
codes do not avail him.  For the same reason, Diagnostic Code 
5010, which commands that arthritis be rated as limitation of 
motion, does not help the veteran.  The only way the veteran 
could obtain a higher rating under the former schedular 
criteria based on limitation of motion is if unfavorable 
ankylosis of the lumbar spine was demonstrated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2006).  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although several examinations 
of the veteran have revealed a decreased range of low back 
motion, the medical evidence of record fails to demonstrate 
the presence of ankylosis.  The most restrictive range of 
motion measurements in the record were obtained on VA 
examination in August 2003 (the more recent December 2006 VA 
examination actually revealed less restricted motion).  On VA 
examination in August 2003, the veteran was able to forward 
flex his low back to 40 degrees, extend it to 15 degrees, 
rotate it to 15 degrees bilaterally and laterally flex it to 
15 degrees bilaterally.  Cf.  38 C.F.R. § 4.71a, Plate V 
(2006) [showing ranges of motion o the thoracolumbar spine].  
Because the veteran is able to move his low back joint, by 
definition it is not immobile.  Therefore, ankylosis is not 
shown and former Diagnostic Code 5289 is not for application.  
Moreover, the December 2006 VA examiner specifically 
concluded that no ankylosis was present.  

The provisions of former Diagnostic Code 5293 also do not 
avail the veteran.  Although the veteran has been diagnosed 
with degenerative disc disease and has complained of pain 
radiating into the lower extremities, this alone does not 
warrant a higher rating than 40 percent under former 
Diagnostic Code 5293.  To obtain a higher disability rating 
under that diagnostic code, additional symptoms such as 
demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings must be present.  In this case, they 
are not.  

The medical record is pertinently negative for demonstrable 
muscle spasm.  While the veteran complained of occasional 
muscle spasms on VA examination in December 2006, such were 
not objectively identified on that examination.  Earlier VA 
examinations, including those conducted in March 1993, 
September 1999, August 2003, specifically noted that no 
paravertebral muscle spasm was present.  Indeed, it does not 
appear that muscle spasms have been objectively demonstrated 
since shortly following the veteran's initial back injury in 
service.  

An absent ankle jerk or other neurological findings have also 
not been identified.  While the veteran has routinely 
complained of occasional pain and numbness in the lower 
extremities, no specific neurologic impairment or resulting 
functional loss has been identified.  To the contrary, on VA 
examination in December 2006, strength with bilateral hip, 
knee, ankle, and toe movement was noted to be 5/5.  Muscle 
tone was normal and sensory examination was negative with 
sensation intact for vibration, pinprick, light touch, and 
position.  Lower extremity reflexes were also intact and 
symmetric.  Moreover, no foot drop or bladder or bowel 
dysfunction was identified.  While the veteran complained of 
erectile dysfunction, the examiner ascribed such to the 
veteran's nonservice-connected cardiovascular maladies, not 
his service-connected back disability.  

The remainder of the medical record is consistent with these 
findings.  VA examinations conducted in March 1993, September 
1999, October 1999, and August 2003 each revealed normal 
reflexes and no motor or sensory deficit.  The absence of 
neurological abnormality was a common refrain.  

The record also fails to show pronounced symptoms with little 
intermittent relief, as required for a higher rating under 
former Diagnostic Code 5293.  The veteran has recently 
complained that he experiences "flare-ups" of back pain two 
to four times per month during which pain is "moderate" in 
nature according to the veteran's own description.  See 
December 2006 VA examination report, page 4.  Even assuming 
that the veteran's account is accurate, his own 
characterization of symptoms as "moderate" during such 
episodes is less severe than the "pronounced" attacks 
required for the assignment of a higher rating under 
Diagnostic Code 5293.  Moreover, flare-ups of at most two 
days duration occurring only two to four times per month fall 
well short of the attacks with "little intermittent relief" 
required for a higher rating.  

The Board also notes that regular treatment for low back pain 
is not reflected by the record.  To the contrary, with the 
exception of isolated doctor visits during service and again 
from 1999-2001, the record does not reveal that the veteran 
has received any medical treatment for his back disability 
from any health care provider.  Indeed, the only recent 
treatment for a back disability identified by the veteran are 
two alleged emergency room visits in the past year, the 
records for which have not been submitted.  The veteran also 
acknowledged on several VA examinations that he takes no 
medication for his back pain (or at most over-the-counter 
remedies).  Prescription medication has been a rarity at 
best.  

The scant treatment records available also fail to note any 
physician-prescribed bed rest or use of assistive devices.  
The December 2006 VA examiner further noted that the veteran 
had not suffered from a single incapacitating episode in the 
prior year.  If the veteran was in fact suffering from 
"pronounced" symptoms with "little intermittent relief," 
more frequent treatment and/or more aggressive therapies 
would be expected.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

Given the paucity of treatment for low back pain, the absence 
of demonstrable muscle spasm or neurologic impairment, and 
the veteran's own description of flare-ups as moderate in 
nature, the Board does not believe that a higher rating is 
warranted under former Diagnostic Code 5293, the veteran's 
subjective complaints of lower extremity pain and numbness 
notwithstanding.  

Pursuant to the March 2006 Joint Motion, the Board has also 
considered whether a separate rating for neurological 
impairment is appropriate.  See generally Bierman v. Brown, 
6 Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  After reviewing the record, 
however, the Board believes that it is not.  Bierman held 
that a separate rating was appropriate where a separately-
ratable neurologic disability was present (in Bierman, the 
claimant's service-connected back disability was productive 
of foot drop - a condition which the Court determined 
warranted a separate rating).  No such condition has been 
identified in this case.  

While the record does note the veteran's report of occasional 
lower extremity pain and numbness, such complaints appear to 
be subjective only, with no objective evidence of neurologic 
impairment demonstrated.  As outlined above, VA examinations 
over the course of the appeal period have consistently 
revealed normal muscle tone and strength, the absence of 
sensory deficit, and normal reflexes.  Foot drop and bladder 
or bowel dysfunction has also not been identified.  To be 
sure, each of the VA physicians who have examined the veteran 
has made a statement to the effect that no neurological 
impairment is present.  No contradictory medical opinion is 
of record.  

Moreover, despite the veteran's complaints of pain radiating 
into the lower extremities, no difficulty with ambulation or 
the performance of daily activities has been exhibited on 
physical examination.  To the contrary, the veteran has 
reported working for several years in a position which 
requires him to move heavy propane cylinders and perform a 
variety of manual labor-type tasks.

In short, the Board does not believe that the veteran's 
subjective complaints of occasional pain and numbness in the 
lower extremities warrant a separate evaluation under 
Diagnostic Code 5293 and the Court's holding in Bierman.  In 
the absence of any true functional loss in the lower 
extremities, a separately ratable condition is not present - 
particularly in the face of multiple VA examinations which 
with one voice refute the presence of any objectively 
identifiable neurologic deficit.

Although the veteran does not warrant a higher evaluation 
under former Diagnostic Codes 5010, 5292, 5293, and 5295, the 
provisions of Diagnostic Code 5285 do avail him.  As 
explained above, Diagnostic Code 5285 provides that in cases 
where "definite limitation of motion" is present, an 
additional 10 percent may be awarded for "demonstrable 
deformity of the vertebral body."  The Board believes that 
this is such a case.  There is indeed definite limitation of 
motion of the lumbar spine present, as is evidence by the 
assignment of a 40 percent disability rating therefor.  
Treatment records both during and after service note the 
presence of a wedge deformity at, inter alia, the L1 level.  

Because the medical evidence reveals deformity of the L1 
level, demonstrable deformity of a vertebral body has been 
shown, along with limitation of motion.  An additional 10 
percent rating, and no more, is therefore warranted under the 
former schedular criteria.  Accordingly, a 50 percent rating 
is warranted under the former schedular criteria, which as 
explained above may be applied prospectively notwithstanding 
the fact that those rating codes are no longer applicable.



(ii.) The current schedular criteria

The Board first observes that the provisions of former 
Diagnostic Code 5285 with respect to demonstrable deformity 
of a vertebral body have not been carried over into the 
current schedular criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, in the absence of ankylosis a disability rating in 
excess of 40 percent may not be assigned.  As has been 
discussed above, ankylosis is not present.  

The Board has explained in its discussion of the former 
schedular criteria above that the veteran has not exhibited 
any neurologic impairment which would necessitate a separate 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242, Note 1.  That discussion will not be repeated.    

A higher rating is also not warranted under the current 
version of Diagnostic Code 5243.  To obtain the next higher 
rating (60 percent) under the revised schedular criteria for 
intervertebral disc syndrome, the veteran would have to 
suffer from incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Furthermore, 
such episodes would have to accompany physician-prescribed 
bed rest and treatment.  See Note 1.  The record is 
pertinently negative for even a single instance of physician-
prescribed bed rest.  The December 2006 VA examiner further 
noted that the veteran has not had a single incapacitating 
episode in the last year.  
A 60 percent evaluation is not warranted under Diagnostic 
Code 5243.

In short, assignment of a higher disability rating under the 
current diagnostic criteria is not warranted.

Because the former schedular criteria allow for the 
assignment of a 50 percent rating, and the current schedular 
criteria allow for at most the assignment of a 40 percent 
rating, the former criteria will be applied prospectively and 
a 50 rating assigned for the lumbar spine disability.

Fenderson considerations

The Board's March 2005 decision assigned a 10 percent 
disability rating for the veteran's lumbar spine disability 
for the period from February 4, 1993 (the date of service 
connection) to September 12, 1999; a 20 percent rating for 
the period from September 13, 1999  (the date of a VA 
orthopedic examination) to August 3, 2003; and a 40 percent 
rating beginning August 4, 2003 (the date of a VA spine 
examination showing more disability).  In essence, the 
Board's prior decision staged the veteran's disability rating 
by awarding separate percentage evaluations for separate 
periods based on the facts found.  See Fenderson, supra.    

The most recent Joint Motion, as adopted by the Court in a 
March 15, 2006 Order, did not challenge the specific periods 
determined by the Board.  Nor has the veteran through counsel 
contended that these specific periods are incorrect.  Rather, 
the contention is that the ratings currently assigned for 
those periods are incorrect.  

Although the Board conducts its appellate review on a de novo 
basis and thus is not bound by the percentage evaluations 
assigned by its May 2005 decision, for reasons explained 
immediately below the Board finds that at no time from 
February 4, 1993 to September 12, 1999 did the veteran meet 
the criteria for a rating in excess of 
10 percent for his lumbar spine disability under Diagnostic 
Codes 5010, 5292, 5293, or 5295.  Likewise, at no time from 
September 13, 1999 to August 3, 2003 did the veteran meet the 
criteria for a rating in excess of 20 percent for this 
condition under those diagnostic codes.  The Board does, 
however, believe that an additional 10 percent rating for 
demonstrable deformity at the L1 level for each respective 
period is in order under former Diagnostic Code 5285.  The 
Board will discuss each period in turn in its assignment of 
staged ratings below.

For the purposes of this discussion, only the former 
schedular criteria are applicable.  See generally 38 C.F.R. § 
3.114 (2006); VAOPGCPREC 3-2000 (April 10, 2000) [revised 
criteria may not be applied to any time period before the 
effective date of the change.]

(i). September 13, 1999 to August 3, 2003

For the period from September 13, 1999 to August 3, 2003, the 
veteran has been assigned a 20 percent disability rating 
under former Diagnostic Codes 5292 and 5295.  

To obtain the next highest rating (of 40 percent) under 
former Diagnostic Code 5292, severe limitation of lumbar 
spine motion must be demonstrated.  The most restrictive 
range of motion measurements obtained during the period from 
September 13, 1999 to August 3, 2003 were obtained on VA 
examination on September 13, 1999.  On that examination, the 
veteran was able to forward flex his low back to 70 degrees, 
extend it to 30 degrees, rotate it to 20 degrees bilaterally 
and laterally flex it to 30 degrees bilaterally.  The 
combined range of motion was 200 degrees.  These measurements 
represent over 80 percent of normal lumbar spine motion and 
are therefore not reflective of severe limitation of motion.  
[Normal forward flexion of the thoracolumbar spine is from 
zero to 90 degrees, normal extension is from zero to 30 
degrees, normal left and right lateral flexion is from zero 
to 30 degrees, and normal left and right lateral rotation is 
from zero to 
30 degrees, with for a combined range of motion of 240 
degrees.  See 38 C.F.R. § 4.71, Plate V (2006).]  

A higher rating is therefore not warranted or the period from 
September 13, 1999 to August 3, 2003 under former Diagnostic 
Code 5292.  For the same reason, former Diagnostic Code 5010 
is of no help, as that diagnostic code directs that arthritis 
be rated as limitation of motion - which with respect to the 
low back is requires that Diagnostic Code 5292 be employed.  

Former Diagnostic Code 5293 also does not warrant a higher 
rating for this time period.  To obtain the next highest 
rating (of 40 percent) under that diagnostic code, severe 
recurring attacks with little intermittent relief must be 
demonstrated.  The record during this time period, however, 
does not demonstrate such symptomatology.  While the veteran 
complained on VA examination in September 1999 of occasional 
flare-ups of back pain lasting two or three days during which 
he has to restrict his activities, such occasional attacks of 
relatively short duration are hardly consistent with "little 
intermittent relief."  

Indeed, private treatment records note that in March 2000 the 
veteran himself described his back pain as being "on and 
off."  During the same time period, the veteran's private 
physician characterized his back pain as "intermittent" and 
"very activity dependent, with his usual level of activity 
which involves heavy lifting at work."  This is hardly 
indicative of severe symptoms with little intermittent 
relief.  

Moreover, while the veteran reported that during such attacks 
he has to reduce his activities, it does not appear that such 
restriction led to frequent medical treatment, bed rest, or 
significant time off from work.  The veteran received only 
sporadic treatment for back pain during this period, with 
conservative treatment modalities employed.  Although there 
was mention of physical therapy in the remote past, not a 
single instance of physician-prescribed bed rest was noted.  
Based on this evidence, which is uncontroverted, a higher 
rating is not warranted under Diagnostic Code 5293.

The Board has already explained above why a separate rating 
is not required for neurological impairment during this 
period.  See Bierman, supra.  Such discussion will not be 
repeated here.

A higher rating of 40 percent for the period from September 
13, 1999 to August 3, 2003 is also not warranted under former 
Diagnostic Code 5295.  Indeed, none of the criteria for a 40 
percent rating under that diagnostic code have been 
demonstrated.  The veteran has consistently exhibited good 
posture in the standing position with a symmetrical pelvis.  
No spinal listing or positive Goldthwaite's sign has been 
elicited.  Marked loss of forward bending, loss of lateral 
bending, and abnormal mobility has also not been 
demonstrated.  On VA examination in September 1999, lateral 
bending was within normal limits and forward bending was to 
70 degrees (over 75 percent of normal).  No problems with 
ambulation were noted.  

Moreover, "severe" symptomatology of the kind required for 
a maximum 40 percent rating under Diagnostic Code 5295 has 
not been shown during the relevant period.  Treatment during 
this period was sporadic at best, with only conservative, 
non-surgical therapies employed.  Accordingly, a higher 
rating is not warranted under former Diagnostic Code 5295 for 
the period from September 13, 1999 to August 3, 2003.

While Diagnostic Codes 5010, 5292, 5293, and 5295 do not 
avail the veteran, application of Diagnostic Code 5285 does 
warrant an increased rating.  As noted above, medical 
imagining studies from the veteran's period of active duty to 
the present reflect the presence of a wedge deformity at the 
L1 level.  As such, an additional 10 percent rating is 
warranted for the period from September 13, 1999 to August 3, 
2003.  

(ii). February 4, 1993 to September 12, 1999

The record also does not reveal symptomatology which would 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5292 and 5010 from the effective date of service 
connection (February 4, 1993) to September 12, 1999.  The 
only range of motion measurements obtained during that period 
were recorded in the March 1993 VA examination report.  At 
that time, the veteran exhibited forward flexion to 105 
degrees, extension to 40 degrees, lateral flexion to 45 
degrees bilaterally, and rotation to 60 degrees, bilaterally.  
Each of these measurements represents greater than normal 
lumbar spine motion.  A higher rating under former Diagnostic 
Code 5292 is therefore not warranted.  For the same reason, a 
higher rating is also not warranted under former Diagnostic 
Code 5010, as that diagnostic code calls for a 10 percent 
evaluation where spinal arthritis results in no limitation of 
motion.

A higher rating for the period from February 4, 1993 to 
September 12, 1999 is also not warranted under former 
Diagnostic Code 5293 as "moderate, recurring attacks" have 
not been shown.  As noted above, the record on appeal shows 
only sporadic treatment for low back pain over the years.  To 
be sure, for the period from February 1993 to September 1999, 
medical treatment for the back appears all but nonexistent.  
The veteran himself reported to his private physician in 
March 2000 that he was largely symptom free from 1994 to 
1999.  Given the paucity of treatment during this period, the 
veteran's statement appears accurate.  Indeed, the only 
medical evidence of record during this period is the March 
1993 VA orthopedic examination.  As noted above, that 
examination yielded findings of a normal range of lumbar 
spine motion, no pain on range of motion, no demonstrable 
muscle spasm, and no neurologic deficiency.  As with other 
periods, not a single instant of physician-prescribed bed 
rest was noted.

While occasional pain and numbness in the lower extremities 
was reported, such does not by itself warrant a higher 
rating, particularly given the fact that such symptomatology 
has not been associated with any functional impairment.  To 
the contrary, on VA neurological examination in March 1993, 
the veteran reported that "he could walk a mile with ease."  
No difficulty with ambulation was noted.

Given the virtual lack of treatment from February 1993 to 
September 1999, and given the findings of the March 1993 VA 
examination, the Board does not believe that moderate, 
recurring attacks have been demonstrated.  Disability of more 
mild impairment is reflected by the record.

Former Diagnostic Code 5295 also does not avail the veteran.  
A higher rating under that diagnostic code for the relevant 
period would require muscle spasm on extreme forward bending 
or unilateral loss of spine motion.  Neither has been shown 
by the evidence of record.  While the record does contain the 
veteran's complaints of muscle spasm, including on VA 
examination in March 1993, such has not objectively 
demonstrated since shortly after the veteran's initial back 
injury in service.  Despite the veteran's reports, the March 
1993 VA examination specifically noted that no muscle spasm 
was present.  As noted above, the veteran was able forward 
flex his lumbar spine on that examination to 105 degrees 
(some 15 degrees beyond normal) without pain or spasm.  
Moreover, the March 1993 examination revealed normal range of 
lateral flexion.  Accordingly, a higher rating is not 
warranted under former Diagnostic Code 5295 for the period 
from February 4, 1993 to September 12, 1999.

Under Diagnostic Code 5285, however, an additional 10 percent 
rating is warranted.  Because the veteran's L1 wedge 
deformity has been present since before the effective date of 
service connection and has continued to the present, an 
additional 10 percent rating is warranted by virtue of 
Diagnostic Code 5285 from the effective date of service 
connection to September 12, 1999.  

DeLuca considerations

The Board must also consider whether an increased rating is 
warranted at any time since the effective date of service 
connection for the veteran's lumbar spine disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca.

The record on appeal is replete with the veteran's complaints 
of increased pain on repeated use of the back, particularly 
after lifting heavy objects or frequent bending.  As noted 
above, the veteran has reported that repeated use of the back 
has occasionally resulted in flare-ups of pain lasting 
several days.  During such flare-ups, the veteran maintains 
that his activities are limited, although he stops short of 
alleging incapacitation during these episodes.  

The medical record does not, however, reflect that such 
limitation is of the severity required for an increased 
rating.  While acknowledging the aforementioned complaints, 
the September 1999 VA examiner concluded that there was no 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  The same examiner, on 
separate evaluation in August 2003, arrived at a similar 
conclusion, opining that no weakness or fatigability was 
present, albeit with some manifestation of functional loss 
due to pain.  

Despite the reports of no fatigability in the September 1999 
and August 2003 VA examination reports, the examiner noted 
that he could not estimate the additional loss of functional 
capacity during flare-ups or after repeated use.  The May 
2002 Joint Motion (and to a lesser degree the March 2006 
Joint Motion) specifically assailed the Board's prior 
decisions for relying on the September 1999 and August 2003 
despite the examiner's assertion that he could not estimate 
additional functional loss.  In response, the Board most 
recently remanded the case in August 2006 so that an 
additional VA examination addressing this purported gap in 
the evidence could be conducted.  Such examination was 
conducted in December 2006, and its results do not reveal 
impairment that warrants a higher rating under DeLuca.

On VA examination in December 2006, the veteran reported 
flare-ups of back pain similar to those made on prior 
examinations, specifically noting that he had increased back 
pain two to four days per month and that such lasted for one 
to two days.  As noted above, the veteran himself reported 
that pain was only moderate in nature during each episode and 
that such was not productive of incapacity.  The examiner 
noted that pain on repetitive use of the lumbar spine did not 
limit the veteran's functional ability or result in 
additional loss of motion.  To the contrary, after being 
asked to bend forward repeatedly, the veteran's range of 
lumbar spine motion actually improved.  Given these findings, 
an increased rating is not warranted under 38 C.F.R. §§ 4.40, 
4.45, and 4.49.  To the extent that the veteran has 
occasional flare-ups of back pain, such impairment is already 
being taken into account in the staged disability ratings the 
Board has assigned.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regard to 
the two issues being adjudicated in this decision.

Conclusion

For reasons and bases expressed above, the Board has 
concluded that a rating of 50 percent (40 percent plus 10 
percent for L1 deformity), and no higher is warranted for the 
veteran's service-connected lumbar spine disability from 
August 3, 2003 forward under the former rating criteria.  
Under Fenderson, a 30 percent (20 percent plus 10 percent for 
L1 deformity) disability rating is warranted from September 
13, 1999 to August 3, 2003; and a 20 percent (10 percent plus 
10 percent for L1 deformity) disability rating is warranted 
from February 4, 1993 to September 12, 1999.  The appeal is 
granted to that extent.



2.  Entitlement to an increased initial rating for a service-
connected thoracic spine disability, currently evaluated as 
10 percent disabling.

The veteran also seeks an increased initial rating for his 
service-connected thoracic spine disability.  That condition 
is currently rated 10 percent disabling from the effective 
date of service connection, April 18, 2000.

Relevant law and regulations

Specific rating criteria

As with the veteran's lumbar spine disability, the Board must 
consider both the current and former schedular criteria in 
evaluating his thoracic spine disability.  

Former Diagnostic Code 5291 provides a maximum 10 percent 
rating for moderate and severe limitation of motion of the 
thoracic (dorsal) spine.  Slight limitation of motion 
warrants a noncompensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).  A higher 20 percent rating is 
available for favorable ankylosis of the thoracic spine, with 
a 30 percent rating assigned for unfavorable ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002) 

The provisions of former Diagnostic Codes 5010, 5285, 5293 
and current Diagnostic Code 5243 (relating to intervertebral 
disc syndrome) as well as the current General Rating Formula 
for Diseases and Injuries of the Spine have already been set 
forth above.



Analysis

Assignment of diagnostic code

(i.) The former schedular criteria

As will be discussed in greater detail below, the veteran's 
thoracic spine disability is primarily manifested by pain and 
limitation of motion.  Such symptomatology warrants 
evaluation under former Diagnostic Code 5291, as that code 
specifically dealt with limitation of thoracic spine motion.  

The Board also believes that given the veteran's diagnosis of 
thoracic spine degenerative disc disease and his complaints 
of radicular pain and numbness in the lower extremities, 
evaluation under former Diagnostic Code 5293, which 
specifically dealt with intervertebral disc syndrome, is 
warranted.  

As with the lumbar spine, former Diagnostic Code 5285 is also 
applicable to the thoracic spine as deformity of several 
thoracic vertebrae has been demonstrated.  

Diagnostic Codes 5294 and 5295 are not for application with 
respect to the thoracic spine as those diagnostic codes deal 
exclusively with the lumbar spine segment.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all thoracic 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2006).

As explained above, the veteran's service-connected thoracic 
spine disability is also consistent with intervertebral disc 
syndrome, so both the current Formula for Rating 
Intervertebral Disc Syndrome, Diagnostic Code 5243, and the 
General Rating Formula for Diseases and Injuries of the 
Spine, is for application.

It should be noted that under the current rating criteria, 
the thoracic spine is not rated separately from the lumbar 
spine.  Rather, rating is based on limitation of motion and 
ankylosis of the thoracolumbar spine. 

Schedular rating

(i.) The former schedular criteria

The veteran is already in receipt of the maximum 10 percent 
rating under former Diagnostic Code 5291.  Accordingly, that 
diagnostic code does not avail him.  For the same reason, 
Diagnostic Code 5010, which commands that arthritis be rated 
as limitation of motion, does not help the veteran.  The only 
way the veteran could obtain a higher rating under the former 
schedular criteria based on limitation of motion is if 
ankylosis of the thoracic spine was demonstrated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2006).  As with 
the lumbar spine, however, the December 2006 VA examiner 
specifically noted that no ankylosis was present.  
The veteran does not appear to contend otherwise.

A higher rating is also not warranted under former Diagnostic 
Code 5293 relating to intervertebral disc syndrome.  As with 
the lumbar spine, the record reveals only sporadic treatment 
for the back in general, and no treatment specifically for 
thoracic spine pain since the effective date of service 
connection for that condition.  No episodes of physician-
prescribed bed rest are noted.  

Moreover, while the veteran has routinely complained of 
subjective pain and numbness in the lower extremities, 
objective examination has consistently failed to show any 
neurological deficit.  To the extent that the veteran himself 
ascribes any lower extremity disability to his service-
connected thoracic spine disability, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

In this connection, the Board's above discussion of an 
increased rating for the lumbar spine includes a discussion 
of why a separate rating for neurological impairment is 
inappropriate in this case.  The Board's analysis applies 
with equal force to the thoracic spine and need to be 
repeated here.

As was noted above, the veteran has been employed in a 
position which requires heavy lifting.  The veteran's ability 
to maintain a manual labor job, plus a lack of any objective 
medical evidence of thoracic spine pathology, leads the Board 
to conclude that moderate symptomatology has not been 
demonstrated or approximated.  

A higher rating under former Diagnostic Code 5293 for the 
service-connected thoracic spine disability is therefore not 
warranted.

The only diagnostic code under which a higher rating is 
warranted for the thoracic spine is Diagnostic Code 5285.  
The veteran's service medical records identify wedge 
deformities at the T11 and T12 levels.  In addition to these 
vertebrae, post-service treatment records from Dr. J.H.J. 
also note minimal wedge deformities at the T6 and T7 levels.  
Because such deformities appear to be the product of the 
veteran's service-connected thoracic spine arthritis, an 
additional 10 percent rating for demonstrable deformity of 
the thoracic spine is in order under Diagnostic Code 5285.  

The Board has also considered whether separate 10 percent 
ratings are warranted under Diagnostic Code 5285 for each 
deformed thoracic vertebrae.  VA's general counsel, however, 
has held that while separate 10 percent ratings may be 
assigned for distinct spinal segments (i.e., thoracic, 
lumbar, or cervical), multiple 10 percent ratings may not be 
assigned for multiple deformed vertebrae within a spinal 
segment.  See VAOGCPREC 3-2006.  Accordingly, only a single 
10 percent rating is available for deformity of the thoracic 
spine, regardless of the number of deformed thoracic 
vertebrae present.


(ii.) The current schedular criteria

Under the current schedular criteria, the thoracic and lumbar 
portions of the spine are rated together.  A separate rating 
under the revised criteria for thoracic spine disability is 
unavailable.  In addition, the provisions of former 
Diagnostic Code 5285 were not carried forward into the 
current rating criteria.  

Fenderson considerations

The Board has considered whether staged ratings are 
appropriate with respect to the veteran's thoracic spine 
disability.  See Fenderson, supra.  In this case, however, 
the medical evidence of record appears to support the 
proposition that the veteran's service-connected thoracic 
spine disability has not changed appreciably since the 
effective date of service connection, April 18, 2000.  There 
appears to have been no medical findings or other evidence 
which would allow for the assignment of higher than a 20 
percent rating (10 percent plus another 10 for thoracic spine 
deformity) at any time during the period here under 
consideration.  Based on the record, the Board is assigning a 
20 percent disability rating for the entire period from the 
date of service connection, April 18, 2000.

DeLuca considerations

As with the lumbar spine, an increased rating is not 
warranted for the thoracic spine under DeLuca.  As noted 
above, although the record on appeal is replete with the 
veteran's complaints of increased pain on repeated use of the 
back or after heavy lifting, the September 1999 VA examiner 
concluded that there was no functional loss due to weakness, 
fatigability, incoordination, or pain on movement.  The same 
examiner, on separate evaluation in August 2003, arrived at a 
similar conclusion, opining that no weakness or fatigability 
was present, albeit with some manifestation of functional 
loss due to pain.  

Even more importantly, the December 2006 VA examiner noted 
that pain on repetitive use of the thoracic spine did not 
limit the veteran's functional ability or result in 
additional loss of motion.  To the contrary, after being 
asked to bend forward repeatedly, the veteran's range of 
thoracolumbar spine motion actually improved.  Given these 
findings, an increased rating is not warranted under 
38 C.F.R. §§ 4.40, 4.45, and 4.49.  To the extent that the 
veteran has occasional flare-ups of thoracic spine pain, such 
impairment is already being taken into account in the 10 
percent rating the Board has assigned.

Conclusion

For reasons and bases expressed above, the Board has 
concluded that a rating of 20 percent (10 percent plus 10 
percent for deformity of the thoracic vertebrae), and no 
higher is warranted for the veteran's service-connected 
thoracic spine disability under the former schedular 
criteria.  

Extraschedular rating

In the January 2007 SSOC, the RO specifically included the 
regulations regarding extraschedular evaluation.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2006) in connection with the issues on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

The record does not show that the veteran has required 
frequent hospitalizations for his service-connected thoracic 
and lumbar spine disabilities.  Indeed, it does not appear 
from the record that he has ever been hospitalized for these 
conditions.  All treatment has been rendered on an outpatient 
basis. 

The veteran has worked for several years for a propane 
company performing a wide variety of physically-demanding 
tasks, including delivering propane cylinders and performing 
yard work.  By the veteran's own report, this position 
involves frequent heavy lifting.  While the Board has no 
doubt that such tasks can result in discomfort throughout the 
workday and the occasional use of sick time or assignment to 
light duty, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
symptomatology is already taken into account in the 50 and 20 
percent ratings the Board has assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Moreover, there is nothing in the record to suggest that the 
veteran is incapable of performing less physically-demanding 
work.  Indeed, during flare-ups of back pain the veteran is 
apparently able to perform clerical type duties for his 
company.  There is no indication that he has had any periods 
of being completely incapacitated or that he has required 
frequent periods of bed rest or aggressive treatment.

In short, the evidence does not support the proposition that 
the veteran's service-connected thoracic and lumbar spine 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to an increased evaluation of 50 percent for the 
veteran's service-connected lumbar spine disability is 
granted for the period beginning August 4, 2003, subject to 
the application of controlling law and regulations.

Entitlement to an increased evaluation of 30 percent for the 
veteran's service-connected lumbar spine disability is 
granted for the period from September 13, 1999 to August 3, 
2003, subject to the application of controlling law and 
regulations.

Entitlement to an increased evaluation of 20 percent for the 
veteran's service-connected lumbar spine disability is 
granted for the period from February 4, 1993 to September 12, 
1999, subject to the application of controlling law and 
regulations.

Entitlement to an increased evaluation of 20 percent for the 
veteran's service-connected thoracic spine disability is 
granted, subject to the application of controlling law and 
regulations.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


